United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         March 31, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-40638
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ENRIQUE FRANCISCO GARZA, IV,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-02-CR-1721-1
                       --------------------

Before JOLLY, WIENER, and PICKERING, Circuit Judges.

PER CURIAM:*

     Appellant Enrique Francisco Garza, IV, was convicted by

a jury of possessing marijuana with intent to distribute it,

in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2.

His principal contention is that the district court erred by

denying his FED. R. CRIM. P. 29 motion for judgment of acquittal.

Garza argues that the evidence was insufficient to prove that he




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-40638
                                 -2-

knew there was marijuana hidden in the tractor-trailer that he

was driving.   We AFFIRM.

     To convict a defendant of possessing a controlled substance

with intent to distribute, the Government must prove that the

defendant (1) knowingly (2) possessed a controlled substance

(3) with intent to distribute it.   United States v. Cartwright,

6 F.3d 294, 299 (5th Cir. 1993).    However, there is no need for

the Government to prove that the defendant knew the type or

amount of the substance that he possessed.    United States v.

Gamez-Gonzalez, 319 F.3d 695, 699-700 (5th Cir.), cert. denied,

123 S. Ct. 2241 (2003).

     “A jury may ordinarily infer a defendant’s knowledge of

the presence of drugs from his control over the vehicle in which

they are found.”   United States v. Villareal, 324 F.3d 319,

324 (5th Cir. 1993).   “If the contraband is hidden, however, we

require additional circumstantial evidence that is suspicious in

nature or demonstrates guilty knowledge.”    Id.

     In Garza’s case there were circumstances, in addition to

his control over the tractor-trailer, that were sufficiently

suspicious that they support the jury’s finding of guilty

knowledge.   If Garza had gotten past the Border Patrol

checkpoint, the load of marijuana he was transporting would

have been worth more than two million dollars.     The jury could

reasonably have inferred that Garza would not have been entrusted
                             No. 03-40638
                                  -3-

with that extremely valuable cargo if he had not been involved in

the trafficking scheme.

     Furthermore, a defendant’s implausible story can constitute

circumstances warranting a finding of knowledge.     See Villarreal,

324 F.3d at 325; United States v. Ramos-Garcia, 184 F.3d 463,

466 (5th Cir. 1999).    A defendant’s incomplete answers when

responding to questions about coming into possession of the

vehicle and its destination can also constitute circumstantial

evidence of guilty knowledge.     See United States v. Gutierrez-

Farias, 294 F.3d 657, 660 (5th Cir. 2002), cert. denied,

537 U.S. 1114 (2003).

     Garza’s explanations as to how he came into possession of

the tractor-trailer, how he was to be paid, and the destination

for the tractor-trailer load were implausible.    He told a Border

Patrol agent that an unknown person called him and told him to

pick up the rig at a gas station.    When he got there, he said,

the keys were in the ignition.    Garza said that no arrangements

were made to pay him and that he had to spend $260 of his

own money to fuel the rig.    In addition, the jury could have

reasonably concluded, from the time stamped on the fuel receipt,

that Garza had failed to adequately disclose his whereabouts

during the ensuing three hours.    Garza said he had no contact

information for the recipient of the load, and the address on

the fraudulent bill of lading turned out to be nonexistent.

Finally, the evidence showed that Garza was an experienced
                           No. 03-40638
                                -4-

truck driver who would have recognized the obvious invalidity

of the bill of lading that accompanied the load.   See United

States v. Garcia-Flores, 246 F.3d 451, 454 (5th Cir. 2001);

United States v. Garza, 990 F.2d 171, 176 (5th Cir. 1993).

Thus, the evidence amply supports the jury’s finding that

Garza knowingly possessed the marijuana found in the rig he was

driving.

     Garza also contends that he is entitled to reversal because

the district court abused its discretion in allowing evidence of

the business procedures followed by his former employer, Jacaman

Transportation.   In particular, he argues that evidence regarding

Jacaman’s procedures in weighing transportation loads, in

preparing bills of lading, and in ensuring that trailers bore

a license plate was unfairly used to make his innocuous actions

and omissions appear to be evidence of guilt.

     The only objection raised in the district court to this

evidence was on the grounds of relevance, based on the fact

that Garza was no longer working for Jacaman at the time he

attempted to bring the load of marijuana through the checkpoint.

“In reviewing the district court’s rulings on matters of

relevancy, this Court is guided by the principle that district

courts have wide discretion in determining relevancy under

Rule 401.”   United States v. Nutall, 180 F.3d 182, 189 (5th Cir.

1999).   Accordingly, “[t]he district court’s decision will not

be disturbed absent a substantial abuse of discretion.”     Id.
                           No. 03-40638
                                -5-

     Garza’s prior experience as a professional truck driver

with Jacaman, a freight transportation company that followed

standard practices in the trucking industry, supported the

reasonable inference that Garza was familiar with those

practices.   The Jacaman employee’s testimony that particular

practices were utilized in relation to Garza’s activities

at Jacaman made it more likely than not that his possession

of the marijuana in this case was knowing.   Specifically, Garza’s

knowledge that the circumstances surrounding the shipment he was

hauling deviated greatly from standard practices showed his

awareness of the illegality of his activities.   Therefore, Garza

has failed to establish that the district court abused its

discretion by admitting this evidence over the objection that it

was not relevant.   See United States v. Ponce, 8 F.3d 989, 994

(5th Cir. 1993); United States v. Gonzalez-Lira, 936 F.2d 184,

191-92 (5th Cir. 1991).

     AFFIRMED.